Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 1 of 108. PageID #: 1317




                        Exhibit
                          A
          Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 2 of 108. PageID #: 1318
                                                 McDonald Hopkins LLC                                  P: 216.348.5400
                                                 Suite 2100                                            F: 216.348.5474
                                                 600 Superior Avenue, E                                mcdonaldhopkins.com
                                                 Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                 Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                          5
                                                                                                  Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                           JANUARY 10, 2020
    24112 ROCKWELL DRIVE                                                            Invoice No: 1373947
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH DECEMBER 31, 2019 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES                                          $
                                            EXPENSES

                                            TOTAL                                                      $


AGING OF ACCOUNT

  0 - 30 DAYS          31 - 60 DAYS             61 - 90 DAYS                  91 + DAYS                    TOTAL




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                             PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                             MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                       ATTN: ACCOUNTS RECEIVABLE
                                                                                          600 SUPERIOR AVE, E.
                                                                                          SUITE 2100
                                                                                          CLEVELAND, OHIO 44114
          Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 3 of 108. PageID #: 1319
                                                  McDonald Hopkins LLC                                  P: 216.348.5400
                                                  Suite 2100                                            F: 216.348.5474
                                                  600 Superior Avenue, E                                mcdonaldhopkins.com
                                                  Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                  Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                           5
                                                                                                   Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                            JANUARY 10, 2020
    24112 ROCKWELL DRIVE                                                             Invoice No: 1373947
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH DECEMBER 31, 2019 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES

EXPENSES




COURT REPORTER - GEORGE STAIDUHAR
TRANSCRIPT                                                                              518.50
                                            EXPENSES


                                            TOTAL



STATEMENT OF ACCOUNT

                                            STATEMENT DATED CURRENT                                     $
                                            PREVIOUS BALANCE
                                                TOTAL AMOUNT DUE                                       $




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                              PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                              MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                        ATTN: ACCOUNTS RECEIVABLE
                                                                                           600 SUPERIOR AVE, E.
                                                                                           SUITE 2100
                                                                                           CLEVELAND, OHIO 44114
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 4 of 108. PageID #: 1320
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 5 of 108. PageID #: 1321
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 6 of 108. PageID #: 1322
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 7 of 108. PageID #: 1323
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

12/18/19   MEET AND TELECONFERENCE WITH A. SHERMAN REGARDING
           SEIZURE ORDER EXECUTED BY MARSHALS; REVIEW VERIFIED
           COMPLAINT, SEIZURE ORDER, AND OTHER FILINGS SERVED ON
           A. SHERMAN BY MARSHALS; REVIEW LAW AND FACTS TO
           PREPARE FOR HEARING ON SEIZURE ORDER; DRAFT OUTLINE
           OF DIRECT EXAMINATION OF A. SHERMAN FOR SEIZURE
           HEARING; DRAFT ORAL ARGUMENT FOR SEIZURE HEARING;
           DRAFT CROSS-EXAMINATION OF L. SWOR (MMP OWNER) FOR
           SEIZURE HEARING; WORK WITH A. SHERMAN TO PREPARE FOR
           SEIZURE HEARING.
           MATTHEW J CAVANAGH           8.00 hours at   475.00/hr                                    3,800.00




12/19/19   PREPARE FOR HEARING ON SEIZURE ORDER; ATTEND HEARING
           ON SEIZURE ORDER.
           MATTHEW J CAVANAGH           7.90 hours at   475.00/hr                                    3,752.50




12/20/19   TELECONFERENCE WITH JUDGE NUGENT'S CHAMBERS REGARDING
           ACCESS TO SEALED DOCUMENTS; DRAFT EMAIL TO MMP'S
           COUNSEL REGARDING ACCESS TO SEALED DOCUMENTS.
           MATTHEW J CAVANAGH           0.40 hours at   475.00/hr                                          190.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 8 of 108. PageID #: 1324
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




12/23/19




                                  REVIEW SEALED DOCUMENTS
           PRODUCED BY MMP’S COUNSEL AND PLAN STRATEGY REGARDING
           FAILURE TO SERVE A SUMMONS AND BEGIN PLANNING DEFENSE
           STRATEGY.
           MATTHEW J CAVANAGH           2.60 hours at   475.00/hr                                    1,235.00

                                                       0.5 hours at 475.00/hr = $237.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 9 of 108. PageID #: 1325
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 10 of 108. PageID #: 1326
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 11 of 108. PageID #: 1327
                                                 McDonald Hopkins LLC                                  P: 216.348.5400
                                                 Suite 2100                                            F: 216.348.5474
                                                 600 Superior Avenue, E                                mcdonaldhopkins.com
                                                 Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                 Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                          5
                                                                                                  Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                          FEBRUARY 21, 2020
    24112 ROCKWELL DRIVE                                                            Invoice No: 1377284
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH JANUARY 31, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES
                                            EXPENSES

                                            TOTAL


AGING OF ACCOUNT

  0 - 30 DAYS          31 - 60 DAYS             61 - 90 DAYS                  91 + DAYS                    TOTAL




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                             PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                             MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                       ATTN: ACCOUNTS RECEIVABLE
                                                                                          600 SUPERIOR AVE, E.
                                                                                          SUITE 2100
                                                                                          CLEVELAND, OHIO 44114
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 12 of 108. PageID #: 1328
                                                  McDonald Hopkins LLC                                  P: 216.348.5400
                                                  Suite 2100                                            F: 216.348.5474
                                                  600 Superior Avenue, E                                mcdonaldhopkins.com
                                                  Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                  Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                           5
                                                                                                   Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                           FEBRUARY 21, 2020
    24112 ROCKWELL DRIVE                                                             Invoice No: 1377284
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH JANUARY 31, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES                                           $

EXPENSES




                                            EXPENSES


                                            TOTAL                                                       $



STATEMENT OF ACCOUNT

                                            STATEMENT DATED CURRENT                                     $
                                            PREVIOUS BALANCE
                                            ADJUSTMENTS OR CREDITS
                                                TOTAL AMOUNT DUE                                       $


PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                              PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                              MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                        ATTN: ACCOUNTS RECEIVABLE
                                                                                           600 SUPERIOR AVE, E.
                                                                                           SUITE 2100
                                                                                           CLEVELAND, OHIO 44114
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 13 of 108. PageID #: 1329
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




01/03/20   RESEARCH OF CASE LAW ON                                                        FOR
           PURPOSE OF MOTION TO DISMISS.
           ANDREW GORDON-SEIFERT        0.40 hours at                           350.00/hr                   140.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 14 of 108. PageID #: 1330
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

01/05/20   FURTHER RESEARCH AND ANALYSIS OF CASE LAW FOR PURPOSE
           OF DRAFTING MOTION TO DISMISS.
           ANDREW GORDON-SEIFERT        0.80 hours at   350.00/hr                                           280.00




01/06/20   FURTHER REVIEW OF CASE LAW FOR PURPOSE OF MOTION TO
           DISMISS.
           ANDREW GORDON-SEIFERT        0.40 hours at   350.00/hr                                           140.00

01/07/20   REVIEW AND ANALYSIS RE WHETHER CERTAIN DISSOLVABLE
           SALT IS NOT A TRADE SECRET. ANALYSIS OF PATENTS
           DISCLOSING SAID SALT PUBLICALLY. CORRESPONDENCE WITH
           TERVES RE PUBLICLY AVAILABLE FIDNINGS. STRATEGY RE
           SUIT AND THE SUBPOENAS.
           DAVID B CUPAR                2.20 hours at   570.00/hr                                     1,254.00

01/07/20

            REVIEW EMAILS FROM COUNSEL FOR MMP THREATENING TO
            MOVE FOR PRELIMINARY INJUNCTION AND ADDRESSING
            HEARING AND DRAFT RESPONSE TO SAME;

                                     SEARCH USPTO’S PATENT
           APPLICATION DATABASE FOR EVIDENCE THAT PURPORTED
           TRADE SECRET ASSERTED BY MMP IS KNOWN IN THE PRIOR
           ART; REVIEW PRIOR ART REFERENCES PROVIDED BY A.
           SHERMAN WITH RESPECT TO MMP’S TRADE SECRET CLAIM;
           CONTINUE TO PERFORM LEGAL RESEARCH REGARDING THE
           APPLICABILITY OF THE LITIGATION PRIVILEGE AND
                               AGAINST TRADE SECRET CLAIMS.
           MATTHEW J CAVANAGH           3.60 hours at   475.00/hr                                     1,710.00

                                                     2.00 hours at 475/hr = 950
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 15 of 108. PageID #: 1331
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003


01/07/20   FURTHER RESEARCH AND ANALYSIS OF CASE LAW FOR PURPOSE
           OF DRAFTING POTENTIAL MOTION TO DISMISS.
           ANDREW GORDON-SEIFERT        2.60 hours at   350.00/hr                                           910.00

01/08/20    STRATEGY RE WHETHER CERTAIN DISSOLVABLE SALT IS A
            TRADE SECRET.


           DAVID B CUPAR                           2.00 hours at                570.00/hr             1,140.00
                                                         1.0 hours at 570 / hr = 570.00




01/09/20   FURTHER RESEARCH OF THEORIES TO SUPPORT A MOTION TO
           DISMISS.
           ANDREW GORDON-SEIFERT        1.10 hours at   350.00/hr                                           385.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 16 of 108. PageID #: 1332
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




01/13/20    REVIEW JAN. 13 EMAIL FROM COUNSEL FOR MMP REGARDING
            THREAT TO MOVE FOR PRELIMINARY INJUNCTION AND DRAFT
            RESPONSE TO SAME;




           MATTHEW J CAVANAGH                      3.80 hours at                475.00/hr             1,805.00
                                                    0.5 hours at 475 / hr = 237.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 17 of 108. PageID #: 1333
                                       McDonald Hopkins LLC                                 P: 216.348.5400
                                       Suite 2100                                           F: 216.348.5474
                                       600 Superior Avenue, E                               mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                             5
                                                                                      Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003


01/17/20   PERFORM LEGAL RESEARCH TO FIND CASELAW WHERE COURT
           DISMISSED TRADE SECRET COMPLAINT BASED ON TRADE
           SECRET ALLEGATION THAT IS NOT PLAUSIBLE; PERFORM
           LEGAL RESEARCH TO CONFIRM THAT MOTION TO DISMISS CAN
           RELY ON PATENTS AND PUBLICLY-AVAILABLE RECORDS AS
           EVIDENCE THAT TRADE SECRET ALLEGED BY MMP IS KNOWN IN
           PRIOR ART; PERFORM LEGAL RESEARCH TO FIND CASES IN
           WHICH “PROTECTIVE ORDER” WAS DEEMED ADEQUATE TO
           PROTECT AGAINST TRADE SECRETS OBTAINED IN DISCOVERY;
           PERFORM LEGAL RESEARCH TO EVALUATE WHETHER
           “LITIGATION PRIVILEGE” IS VIABLE GROUND ON WHICH TO
           SEEK DISMISSAL OF TRADE SECRET COMPLAINT; REVIEW
           “STORK-WERKSPOOR DIESEL” CASE BY FIFTH CIRCUIT
           REGARDING INAPPLICABILITY OF “TRADE SECRET ACT” TO
           EVIDENCE OBTAINED IN DISCOVERY.
           MATTHEW J. CAVANAGH         6.00 hours at   475.00/hr                                     2,850.00

01/20/20   CONTINUE TO PERFORM LEGAL RESEARCH REGARDING LEGAL
           GROUNDS FOR SEEKING DISMISSAL OF TRADE SECRET CLAIMS
           BY MMP.
           MATTHEW J CAVANAGH          0.50 hours at   475.00/hr                                        237.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 18 of 108. PageID #: 1334
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 19 of 108. PageID #: 1335
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

01/27/20



                                                           DRAFT
           SECTION OF MOTION TO DISMISS TRADE SECRET CLAIM THAT
           EXPLAINS “LEGAL STANDARD” FOR OBTAINING A DISMISSAL
           UNDER RULE 12(B)(6); DRAFT SECTION OF MOTION TO
           DISMISS THAT EXPLAINS THAT CLAIMS ATTACKING THE
           ATTORNEY-CLIENT RELATIONSHIP SHOULD BE DISMISSED AT
           THE EARLIEST POSSIBLE STAGE; DRAFT SECTION OF MOTION
           TO DISMISS THAT EXPLAINS THERE IS NO SUCH THING AS
           THE THREE-WORD PHRASE ON WHICH PLAINTIFFS HAVE SUED.
           MATTHEW J CAVANAGH           2.40 hours at   475.00/hr                                     1,140.00
                                                   1.8 hours at 475 / hr = 855.00




01/30/20   PLAN STRATEGY REGARDING TIMING OF MOTION TO DISMISS
           AND CONFER WITH MCDONALD HOPKINS' ATTORNEYS REGARDING
           SAME.
           MATTHEW J CAVANAGH           0.30 hours at   475.00/hr                                           142.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 20 of 108. PageID #: 1336
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 21 of 108. PageID #: 1337
                                                 McDonald Hopkins LLC                                  P: 216.348.5400
                                                 Suite 2100                                            F: 216.348.5474
                                                 600 Superior Avenue, E                                mcdonaldhopkins.com
                                                 Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                 Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                          5
                                                                                                  Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                              MARCH 9, 2020
    24112 ROCKWELL DRIVE                                                            Invoice No: 1378650
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH FEBRUARY 29, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES
                                            EXPENSES

                                            TOTAL


AGING OF ACCOUNT

  0 - 30 DAYS          31 - 60 DAYS             61 - 90 DAYS                  91 + DAYS                    TOTAL




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                             PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                             MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                       ATTN: ACCOUNTS RECEIVABLE
                                                                                          600 SUPERIOR AVE, E.
                                                                                          SUITE 2100
                                                                                          CLEVELAND, OHIO 44114
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 22 of 108. PageID #: 1338
                                                McDonald Hopkins LLC                                  P: 216.348.5400
                                                Suite 2100                                            F: 216.348.5474
                                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                         5
                                                                                                 Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                             MARCH 9, 2020
    24112 ROCKWELL DRIVE                                                           Invoice No: 1378650
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH FEBRUARY 29, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES                                         $

EXPENSES




                                            EXPENSES




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                            PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                            MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                      ATTN: ACCOUNTS RECEIVABLE
                                                                                         600 SUPERIOR AVE, E.
                                                                                         SUITE 2100
                                                                                         CLEVELAND, OHIO 44114
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 23 of 108. PageID #: 1339
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt

                                   TOTAL



STATEMENT OF ACCOUNT

                                   STATEMENT DATED CURRENT
                                   PREVIOUS BALANCE
                                   TOTAL AMOUNT DUE
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 24 of 108. PageID #: 1340
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 25 of 108. PageID #: 1341
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 26 of 108. PageID #: 1342
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

02/11/20

                                                  CONTINUE TO
           DRAFT MOTION TO DISMISS TRADE SECRET COMPLAINT AND
           CONTINUE TO PERFORM LEGAL RESEARCH IN SUPPORT OF
           SAME.
           MATTHEW J CAVANAGH           3.20 hours at   475.00/hr                                     1,520.00
                                                  2.70 hours at 475 / hr = 1,282.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 27 of 108. PageID #: 1343
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




02/20/20   EXCHANGE EMAILS WITH MCDONALD HOPKINS’ COUNSEL
           REGARDING PREPARATIONS FOR STATUS CONFERENCE IN TRADE
           SECRET CASE AND DISCUSS UNIFIED DEFENSE STRATEGY AND
           CONTENT OF MOTIONS TO DISMISS.
           MATTHEW J CAVANAGH           0.80 hours at   475.00/hr                                           380.00




02/26/20   CONTINUE TO DRAFT AND REVISE MOTION TO DISMISS TRADE
           SECRET COMPLAINT.
           MATTHEW J CAVANAGH           3.20 hours at   475.00/hr                                     1,520.00




02/27/20   CONTINUE TO DRAFT AND REVISE MOTION TO DISMISS TRADE
           SECRET COMPLAINT.
           MATTHEW J CAVANAGH           4.20 hours at   475.00/hr                                     1,995.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 28 of 108. PageID #: 1344
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003


02/28/20    PREPARE LIST OF TALKING POINTS FOR STATUS CONFERENCE
            WITH JUDGE NUGENT ON ECOMETAL AND TRADE SECRET CASES;



           PREPARE FOR AND ATTEND CASE STATUS CONFERENCE WITH
           JUDGE NUGENT ON MMP TRADE SECRET CASE; REVIEW DRAFT
           OF PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
           PROVIDED BY MMP’S COUNSEL ON SEIZURE ORDER FINDING;
           REVIEW CASES INVOLVING SEIZURE ORDERS UNDER U.S.
           TRADE SECRET LAW TO DETERMINE WHETHER MMP HAS
           IMMEDIATE RIGHT TO APPEAL DENIAL OF SEIZURE ORDER;
           REVIEW FEDERAL RULE 52 TO DETERMINE WHETHER DETAILED
           PROPOSED FINDINGS AND CONCLUSIONS ARE REQUIRED FOR
           MMP TO APPEAL; ANALYZE CASE STRATEGY TO DETERMINE
           WHETHER TO SEEK STAY OF CASE PENDING MMP’S APPEAL OF
           SEIZURE ORDER DENIAL;
           MATTHEW J CAVANAGH           3.50 hours at   475.00/hr                                     1,662.50

                                                 2.8 hours at 475.00 / hr = 1,330.00
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 29 of 108. PageID #: 1345
                                                McDonald Hopkins LLC                                  P: 216.348.5400
                                                Suite 2100                                            F: 216.348.5474
                                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                         5
                                                                                                 Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                            APRIL 14, 2020
    24112 ROCKWELL DRIVE                                                           Invoice No: 1381734
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH MARCH 31, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES
                                            EXPENSES

                                            TOTAL


AGING OF ACCOUNT

 0 - 30 DAYS           31 - 60 DAYS           61 - 90 DAYS                   91 + DAYS                    TOTAL




WIRE TRANSFER INFORMATION      ACH/EFT INFORMATION              PAY BY CREDIT CARD         ACCOUNTS RECEIVABLE
MCDONALD HOPKINS LLC           MCDONALD HOPKINS LLC             SEND EMAIL TO              MCDONALD HOPKINS LLC
THE HUNTINGTON NATIONAL BANK   THE HUNTINGTON NATIONAL BANK     MHACCOUNTING@              ATTN: ACCOUNTS RECEIVABLE
ABA NUMBER:044000024           ABA NUMBER: 041000153            MCDONALDHOPKINS.COM        600 SUPERIOR AVE, E.
ACCOUNT NUMBER: 01662878158    ACCOUNT NUMBER: 01662878158                                 SUITE 2100
SWIFT CODE:HUNTUS33            SWIFT CODE: HUNTUS33                                        CLEVELAND, OHIO 44114
REFERENCE: INVOICE NUMBER      REFERENCE: INVOICE NUMBER
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 30 of 108. PageID #: 1346
                                                McDonald Hopkins LLC                                  P: 216.348.5400
                                                Suite 2100                                            F: 216.348.5474
                                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                         5
                                                                                                 Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                            APRIL 14, 2020
    24112 ROCKWELL DRIVE                                                           Invoice No: 1381734
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH MARCH 31, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES

EXPENSES




                                            EXPENSES


                                            TOTAL



STATEMENT OF ACCOUNT

                                            STATEMENT DATED CURRENT
                                            PREVIOUS BALANCE
                                            ADJUSTMENTS OR CREDITS
                                             TOTAL AMOUNT DUE

WIRE TRANSFER INFORMATION      ACH/EFT INFORMATION              PAY BY CREDIT CARD         ACCOUNTS RECEIVABLE
MCDONALD HOPKINS LLC           MCDONALD HOPKINS LLC             SEND EMAIL TO              MCDONALD HOPKINS LLC
THE HUNTINGTON NATIONAL BANK   THE HUNTINGTON NATIONAL BANK     MHACCOUNTING@              ATTN: ACCOUNTS RECEIVABLE
ABA NUMBER:044000024           ABA NUMBER: 041000153            MCDONALDHOPKINS.COM        600 SUPERIOR AVE, E.
ACCOUNT NUMBER: 01662878158    ACCOUNT NUMBER: 01662878158                                 SUITE 2100
SWIFT CODE:HUNTUS33            SWIFT CODE: HUNTUS33                                        CLEVELAND, OHIO 44114
REFERENCE: INVOICE NUMBER      REFERENCE: INVOICE NUMBER
     Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 31 of 108. PageID #: 1347
                                     McDonald Hopkins LLC                                  P: 216.348.5400
                                     Suite 2100                                            F: 216.348.5474
                                     600 Superior Avenue, E                                mcdonaldhopkins.com
                                     Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                     Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                              5
                                                                                      Invoices Due Upon Receipt




03/02/20



                                                REVIEW ECF# 15
           (COURT ORDER DISSOLVING SEIZURE ORDER); PERFORM LEGAL
           RESEARCH TO DETERMINE WHETHER MMP CAN APPEAL WHEN
           ORDER

           MATTHEW J CAVANAGH                    1.70 hours at                475.00/hr                   807.50
                                                 1.2 hours at 475 / hr = 570.00




03/03/20


           REVIEW EMAIL FROM MMP’S COUNSEL REGARDING REQUEST TO
           RE-OPEN TIME TO APPEAL ORDER DISSOLVING SEIZURE ORDER
           AND ANALYZE SAME; REVIEW FED. R. 54 AND 52 TO
           DETERMINE WHETHER OR NOT COURT SHOULD ISSUE FINDINGS
           OF FACT AND CONCLUSIONS OF LAW ON SEIZURE ORDER;
           DRAFT EMAIL RESPONSE TO MMP’S COUNSEL AND CONFER WITH
           MCDONALD HOPKINS’ COUNSEL REGARDING SAME;


                            REVIEW REVISED PROPOSED FINDINGS AND
           CONCLUSIONS OFFERED BY ECOMETAL; REVIEW ECOMETAL’S
           REQUEST TO UNSEAL RECORD AND CONSIDER STRATEGY FOR
           RESPONDING TO SAME;


           MATTHEW J CAVANAGH                    3.20 hours at                475.00/hr             1,520.00
                                                  2.8 hours at 475.00 / hr = 1,306.25
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 32 of 108. PageID #: 1348
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




03/04/20



                          REVIEW CASE FILE FOR MMP TRADE SECRET
            CASE, IDENTIFY DOCUMENTS THAT WILL BE UNSEALED, AND
            DRAFT EMAIL TO A. SHERMAN REGARDING UNSEALING OF
            DOCUMENTS;


           MATTHEW J CAVANAGH                      1.50 hours at                475.00/hr                   712.50
                                                    0.4 hours at 475 / hr = 190.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 33 of 108. PageID #: 1349
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




03/10/20
                      REVIEW MARCH 10 EMAIL FROM E. TALLEY
           (COUNSEL FOR MMP) REGARDING TRADE SECRET CASE,
           REQUEST TO SEAL CERTAIN PARTS OF RECORD, AND PROPOSED
           FINDINGS AND CONCLUSIONS OF LAW; CONFER WITH MCDONALD
           HOPKINS’ COUNSEL REGARDING MMP’S REQUEST FOR APPEAL
           AND STRATEGY REGARDING PROPOSED FINDINGS AND
           CONCLUSIONS DUE BY FRIDAY, MAR. 14.
           MATTHEW J CAVANAGH            3.10 hours at   475.00/hr                                    1,472.50

                                                   2.0 hours at 475 / hr = 950.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 34 of 108. PageID #: 1350
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

03/11/20    REVIEW FEDERAL RULE 52 TO ASSESS WHETHER SPECIFIC
            PROPOSED FINDINGS/CONCLUSIONS ARE REQUIRED BEYOND
            WHAT JUDGE NUGENT HAS ALREADY ENTERED TO DISSOLVE THE
            SEIZURE ORDER; FINALIZE EMAIL TO MMP’S COUNSEL
            SETTING FORTH TERVES’ POSITION REGARDING PROPOSED
            FINDINGS/CONCLUSIONS AND DOCUMENTS TO BE KEPT UNDER
            SEAL IN THE TRADE SECRET CASE; PERFORM LEGAL RESEARCH
            TO DETERMINE WHETHER DISSOLUTION OF SEIZURE ORDER IS
            “DENIAL OF AN INTERLOCUTORY INJUNCTION” UNDER FEDERAL
            RULE 52; DRAFT AND REVISE PROPOSED FINDINGS OF FACT
            AND CONCLUSIONS OF LAW ON DISSOLUTION OF SEIZURE
            ORDER DUE ON MAR. 13;




           BEGIN DRAFT PROPOSED FINDINGS OF FACT AND CONCLUSIONS
           OF LAW FOR COURT ORDER DISSOLVING SEIZURE ORDER.
           MATTHEW J CAVANAGH           8.30 hours at   475.00/hr                                     3,942.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 35 of 108. PageID #: 1351
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

03/12/20    DRAFT COVER PLEADING TO PROPOSED FINDINGS/CONCLUSIONS
            IN TRADE SECRET CASE, EXPLAINING WHY ADDITIONAL
            FINDINGS ARE NO REQUIRED; DRAFT RESPONSE TO MMP’S
            MAR. 11 EMAIL REGARDING MAINTAINING CERTAIN DOCUMENTS
            UNDER SEAL AND ATTEMPTS TO AGREE ON CERTAIN FINDINGS
            OF FACT/CONCLUSIONS OF LAW; REVISE PROPOSED
            FINDINGS/CONCLUSIONS TO ADDRESS EXISTENCE OF “TRADE
            SECRET” ISSUE;




           MATTHEW J CAVANAGH                      4.70 hours at                475.00/hr             2,232.50
                                                 3.0 hours at 475.00/hr = 1,425.00




03/13/20   REVIEW, ANALYSIS AND REVISION OF THE FINDINGS OF FACT
           AND CONCLUSIONS OF LAW FOR THE EX PARTE SEIZURE
           ACTION.
           DAVID B CUPAR                0.80 hours at   570.00/hr                                           456.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 36 of 108. PageID #: 1352
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

03/13/20    CONTINUE TO DRAFT AND REVISE PROPOSED
            FINDINGS/CONCLUSIONS IN SUPPORT OF ORDER DISSOLVING
            SEIZURE ORDER, FINALIZE SAME, AND APPROVE FOR FILING
            AND SERVICE;



           MATTHEW J CAVANAGH                      3.60 hours at                475.00/hr             1,710.00
                                                   2.0 hours at 475.00/hr = 950.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 37 of 108. PageID #: 1353
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 38 of 108. PageID #: 1354
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

03/19/20    REVIEW REDACTIONS PROPOSED BY ECOMETAL TO HEARING
            TRANSCRIPT AND MOTION FOR EX PARTE SEIZURE ORDER;
            TELECONFERENCE WITH MH’S COUNSEL TO DISCUSS STRATEGY
            FOR RESPONDING TO ISSUES RAISED BY MMP ABOUT
            PROTECTIVE ORDER AND OTHER MATTERS RELATING TO THE
            TRADE SECRET CASE; DRAFT EMAIL TO MMP’S ATTORNEY;




           MATTHEW J CAVANAGH                      3.80 hours at                475.00/hr             1,805.00
                                                   0.8 hours at 475.00/hr = 456.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 39 of 108. PageID #: 1355
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

03/20/20    FINALIZE EMAIL TO MMP’S COUNSEL REGARDING SEALING
            RECORDS AND ISSUES RELATED TO APPEAL; REVIEW COURT’S
            MAR. 20 ORDER ISSUING FINDINGS OF FACT AND
            CONCLUSIONS OF LAW; EXCHANGE EMAILS WITH E. TALLEY
            (ATTORNEY FOR MMP) REGARDING STAYING TRADE SECRET
            CASE ON APPEAL;




                     REVIEW PROPOSED REDACTIONS TO MOTION FOR EX
            PARTE SEIZURE ORDER BY MMP AND DRAFT RESPONSE TO
            SAME; PERFORM LEGAL RESEARCH TO SUPPORT MOTION TO
            STAY TRADE SECRET CASE PENDING APPEAL; DRAFT AND
            REVISE MOTION TO STAY DISTRICT COURT CASE PENDING
            APPEAL BY MMP;




           MATTHEW J CAVANAGH                      4.30 hours at                475.00/hr             2,042.50
                                                    1.8 hours at 475.00/hr = 855.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 40 of 108. PageID #: 1356
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




03/25/20    ANALYSIS OF PROPOSED MOTION TO STAY.

           DAVID B CUPAR                           0.60 hours at                570.00/hr                   342.00
                                                    0.3 hours at 570.00/hr = 171.00
03/25/20

           REVIEW MAR. 25 EMAIL FROM MMP’S COUNSEL REGARDING
           COURT UNSEALING DOCKET; TELECONFERENCE WITH JUDGE
           NUGENT’S CHAMBERS REGARDING UNSEALING OF COURT DOCKET
           AND PROCEDURE FOR RESOLVING SAME; DRAFT AND REVISE
           MOTION TO FILE TERVES’ PROPOSED FINDINGS/CONCLUSIONS
           UNDER SEAL; REVIEW EXHIBITS TO PROPOSED
           FINDINGS/CONCLUSIONS AND MARK “TRADE SECRET”
           INFORMATION TO BE REDACTED FROM PUBLIC-VERSION OF
           FILING; EXCHANGE EMAILS WITH MMP’S COUNSEL REGARDING
           SEALING CONFIDENTIAL INFORMATION; FINALIZE MOTION TO
           FILE UNDER SEAL AND APPROVE SAME FOR ELECTXRONIC
           FILING.
           MATTHEW J CAVANAGH           3.40 hours at   475.00/hr                                     1,615.00
                                                   3.0 hours at 475.00/hr = 1,425.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 41 of 108. PageID #: 1357
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

03/26/20   REVIEW DRAFT PROTECTIVE ORDER PROVIDED BY COUNSEL FOR
           MMP AND CONSIDER STRATEGY REGARDING PROTECTIVE ORDER;
           PERFORM LEGAL RESEARCH TO CONFIRM THAT PROTECTIVE
           ORDER IS UNNECESSARY AND THAT MMP SHOULD MOVE TO FILE
           DOCUMENTS “UNDER SEAL” UNDER LOCAL RULE 5.2; DRAFT
           AND REVISE EMAIL TO MMP’S COUNSEL CHALLENGING REQUEST
           FOR PROTECTIVE ORDER.
           MATTHEW J CAVANAGH           0.90 hours at   475.00/hr                                           427.50

03/27/20   REVIEW COURT ORDER GRANTING MOTION TO FILE DOCUMENTS
           UNDER SEAL IN TRADE SECRET CASE; DRAFT NOTICE OF
           FILING REDACTED VERSION OF FILINGS NOW UNDER SEAL, AS
           ORDERED BY THE COURT, AND APPROVE SAME FOR ELECTRONIC
           FILING; REVIEW COURT DOCKET TO ENSURE THAT FILINGS
           ARE NOW UNDER SEAL.
           MATTHEW J CAVANAGH           0.70 hours at   475.00/hr                                           332.50

03/30/20    PERFORM LEGAL RESEARCH TO SUPPORT ARGUMENT THAT
            DISSOLUTION OF SEIZURE ORDER IS NOT IMMEDIATELY
            APPEALABLE; EVALUATE WHETHER TO MOVE TO DISMISS MMP’S
            FORTHCOMING APPEAL BASED ON LEGAL RESEARCH FINDINGS;
            READ AND ANALYZE

                                                   REVIEW
           LEGISLATIVE HISTORY FOR U.S. DEFEND TRADE SECRETS ACT
           TO DETERMINE WHETHER IT ADDRESSES APPEALABILITY OF
           SEIZURE ORDER RULINGS; REVIEW SIXTH CIRCUIT DECISIONS
           THAT HELD ORDERS ON TEMPORARY RESTRAINING ORDERS ARE
           NOT APPEALABLE AND ASSESS IMPACT ON CASE.
           MATTHEW J CAVANAGH           2.40 hours at   475.00/hr                                     1,140.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 42 of 108. PageID #: 1358
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

03/31/20   REVIEW MMP’S DRAFT MOTION TO FILE DOCUMENTS UNDER
           SEAL AND CONFER WITH MH’S COUNSEL REGARDING SAME;
           REVIEW REDACTED VERSIONS OF TRANSCRIPT AND OTHER
           FILINGS TO BE SUBMITTED BY MMP TO DETERMINE WHETHER
           TERVES OPPOSE MMP’S FORTHCOMING MOTION TO FILE UNDER
           SEAL; REVIEW CASELAW REGARDING LIMITED NATURE OF
           “INTERLOCUTORY” APPEALS TO PLAN ARGUMENTS FOR MOTION
           TO DISMISS APPEAL DUE TO LACK OF APPELLATE
           JURISDICTION.
           MATTHEW J CAVANAGH           1.30 hours at   475.00/hr                                           617.50
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 43 of 108. PageID #: 1359
                                                 McDonald Hopkins LLC                                  P: 216.348.5400
                                                 Suite 2100                                            F: 216.348.5474
                                                 600 Superior Avenue, E                                mcdonaldhopkins.com
                                                 Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                 Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                          5
                                                                                                  Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                               MAY 18, 2020
    24112 ROCKWELL DRIVE                                                            Invoice No: 1384533
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH APRIL 30, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES
                                            EXPENSES

                                            TOTAL


AGING OF ACCOUNT

 0 - 30 DAYS           31 - 60 DAYS             61 - 90 DAYS                  91 + DAYS                    TOTAL




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                               PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                               MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                         ATTN: ACCOUNTS RECEIVABLE
                                                                                            600 SUPERIOR AVE, E.
                                                                                            SUITE 2100
                                                                                            CLEVELAND, OHIO 44114
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 44 of 108. PageID #: 1360
                                                McDonald Hopkins LLC                                  P: 216.348.5400
                                                Suite 2100                                            F: 216.348.5474
                                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                         5
                                                                                                 Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                              MAY 18, 2020
    24112 ROCKWELL DRIVE                                                           Invoice No: 1384533
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH APRIL 30, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES

EXPENSES




STATEMENT OF ACCOUNT

                                            STATEMENT DATED CURRENT


PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                              PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                              MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                        ATTN: ACCOUNTS RECEIVABLE
                                                                                           600 SUPERIOR AVE, E.
                                                                                           SUITE 2100
                                                                                           CLEVELAND, OHIO 44114
Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 45 of 108. PageID #: 1361
                                McDonald Hopkins LLC                                  P: 216.348.5400
                                Suite 2100                                            F: 216.348.5474
                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                         5
                                                                                 Invoices Due Upon Receipt

                             PREVIOUS BALANCE
                             ADJUSTMENTS OR CREDITS
                             TOTAL AMOUNT DUE
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 46 of 108. PageID #: 1362
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 47 of 108. PageID #: 1363
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003


04/03/20




                    REVIEW NOTICE OF APPEAL FILED BY MMP AND
           DRAFT UPDATE EMAIL TO A. SHERMAN REGARDING SAME;
           REVIEW A. SHERMAN EMAIL AND RESPOND TO QUESTIONS BY
           A. SHERMAN; REVIEW DOCUMENTS FILED UNDER SEAL AND ON
           PUBLIC DOCKET BY MMP; REVISE MOTION TO STAY CASE
           PENDING APPEAL AND FORWARD TO E. TALLY FOR REVIEW;
           REVIEW EDITS TO MOTION TO STAY BY MMP, FINALIZE
           MOTION, AND APPROVE SAME FOR ELECTRONIC FILING.
           MATTHEW J CAVANAGH            2.20 hours at   475.00/hr                                    1,045.00
                                                    1.5 hours at 475.00/hr = 712.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 48 of 108. PageID #: 1364
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




04/07/20


                                                          REVIEW
            JUDGE NUGENT'S ORDER DENYING MOTION TO STAY TRADE
            SECRET CASE PENDING MMP'S APPEAL ON EX PARTE SEIZURE
            ORDER AND PLAN CASE STRATEGY ACCORDINGLY; REVIEW
            HALLIBURTON V. AXIS TECHNOLOGIES CASE AS
            INVESTIGATIVE WORK INTO WILKINSON AND LOREN SWOR'S
            TRADE SECRET MISAPPORPRIATION FROM HALLIBURTON;
            REVIEW BRIAN WILKINSON'S BANKRUPTCY CASE TO DISCHARGE
            TRADE SECRET JUDGMENT;

                                                          DRAFT
            EMAIL TO MMP'S COUNSEL REGARDING CONSENT TO 30-DAY
            EXTENSION TO RESPOND TO TRADE SECRET COMPLAINT BASED
            ON COURT'S REFUSAL TO STAY CASE; ATTEMPT TO CALL
            JUDGE NUGENT'S CHAMBERS REGARDING ORDER DENYING STAY
            OF CASE PENDING APPEAL;

                                                          DRAFT
            AND REVISE MOTION FOR EXTENSION OF ANSWER DEADLINE IN
            TRADE SECRET CASE AND DRAFT EMAIL TO MH'S COUNSEL
            REGARDING SAME; FINALIE MOTION FOR EXTENSION AND
            APPROVE SAME FOR ELECTRONIC FILING;




           MATTHEW J CAVANAGH                      4.40 hours at                475.00/hr             2,090.00
                                                    3.0 hours at 475.00/hr = 1,425.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 49 of 108. PageID #: 1365
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 50 of 108. PageID #: 1366
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 51 of 108. PageID #: 1367
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 52 of 108. PageID #: 1368
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 53 of 108. PageID #: 1369
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 54 of 108. PageID #: 1370
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 55 of 108. PageID #: 1371
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 56 of 108. PageID #: 1372
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 57 of 108. PageID #: 1373
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 58 of 108. PageID #: 1374
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 59 of 108. PageID #: 1375
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 60 of 108. PageID #: 1376
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 61 of 108. PageID #: 1377
                                                 McDonald Hopkins LLC                                  P: 216.348.5400
                                                 Suite 2100                                            F: 216.348.5474
                                                 600 Superior Avenue, E                                mcdonaldhopkins.com
                                                 Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                 Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                          5
                                                                                                  Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                              JUNE 16, 2020
    24112 ROCKWELL DRIVE                                                            Invoice No: 1386569
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH MAY 31, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES
                                            EXPENSES

                                            TOTAL


AGING OF ACCOUNT

 0 - 30 DAYS           31 - 60 DAYS             61 - 90 DAYS                  91 + DAYS                    TOTAL




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                               PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                               MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                         ATTN: ACCOUNTS RECEIVABLE
                                                                                            600 SUPERIOR AVE, E.
                                                                                            SUITE 2100
                                                                                            CLEVELAND, OHIO 44114
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 62 of 108. PageID #: 1378
                                                McDonald Hopkins LLC                                  P: 216.348.5400
                                                Suite 2100                                            F: 216.348.5474
                                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                         5
                                                                                                 Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                             JUNE 16, 2020
    24112 ROCKWELL DRIVE                                                           Invoice No: 1386569
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH MAY 31, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES

EXPENSES




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                              PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                              MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                        ATTN: ACCOUNTS RECEIVABLE
                                                                                           600 SUPERIOR AVE, E.
                                                                                           SUITE 2100
                                                                                           CLEVELAND, OHIO 44114
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 63 of 108. PageID #: 1379
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt

                                   TOTAL



STATEMENT OF ACCOUNT

                                   STATEMENT DATED CURRENT
                                   PREVIOUS BALANCE
                                   ADJUSTMENTS OR CREDITS
                                   TOTAL AMOUNT DUE
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 64 of 108. PageID #: 1380
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




05/01/20




           CONTINUE TO REVISE MOTION TO DISMISS TRADE SECRET
           COMPLAINT BY MMP.
           MATTHEW J CAVANAGH           1.40 hours at   475.00/hr                                           665.00
                                                      0.5 hours at 475.00/hr = 237.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 65 of 108. PageID #: 1381
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




05/05/20   CONTINUE TO REVISE MOTION TO DISMISS MMP’S TRADE
           SECRET COMPLAINT; DRAFT AND REVISE MEDIATION
           STATEMENT TO SIXTH CIRCUIT FOR APPEAL.
           MATTHEW J CAVANAGH           6.10 hours at   475.00/hr                                     2,897.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 66 of 108. PageID #: 1382
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

05/06/20   EXCHANGE EMAILS WITH MMP'S COUNSEL REGARDING
           MEDIATION MATERIALS FOR SIXTH CIRCUIT; TELECONFERENCE
           WITH MMP'S COUNSEL REGARDING HIS REQUEST TO PRODUCE A
           "VIDEO" OF THE TRADE SECRET AND REJECT REQUEST; EMAIL
           A. SHERMAN TO UPDATE ON ECOMETAL'S REQUEST TO PRODUCE
           VIDEO OF TRADE SECRET.
           MATTHEW J CAVANAGH           0.80 hours at   475.00/hr                                           380.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 67 of 108. PageID #: 1383
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

05/11/20   EDIT AND FINALIZE MOTION TO DISMISS COMPLAINT; REVIEW
           LOCAL RULES REGARDING OBTAINING LEAVE TO FILE
           UNREDACTED VERSION OF MEMORANDUM IN SUPPORT OF MOTION
           TO DISMISS UNDER SEAL; DRAFT MOTION FOR LEAVE TO FILE
           UNREDACTED MEMORANDUM UNDER SEAL; APPROVE MOTION TO
           DISMISS FOR ELECTRONIC FILING.
           MATTHEW J CAVANAGH           3.70 hours at   475.00/hr                                     1,757.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 68 of 108. PageID #: 1384
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

05/13/20    DRAFT AND REVISE MOTION TO DISMISS APPEAL; ATTEND
            MEDIATION BEFORE SIXTH CIRCUIT MEDIATION OFFICE;




           MATTHEW J CAVANAGH                      6.60 hours at                475.00/hr             3,135.00
                                                    4.6 hours at 475.00/hr = 2,185.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 69 of 108. PageID #: 1385
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 70 of 108. PageID #: 1386
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 71 of 108. PageID #: 1387
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 72 of 108. PageID #: 1388
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




05/21/20
                                                          REVIEW
           CASELAW CITED IN MMP’S OPPOSITION TO MOTION TO
           DISMISS APPEAL AND EVALUATE COUNTER-ARGUMENTS TO SAME
           IN PREPARATION FOR REPLY BRIEF; ANALYZE MMP’S
           ARGUMENTS AS TO WHY IT MAY APPEAL IMMEDIATELY AND
           DRAFT OUTLINE OF REPLY BRIEF ARGUMENTS.
           MATTHEW J CAVANAGH           5.10 hours at   475.00/hr                                     2,422.50
                                                 1.5 hours at 475.00/hr =712.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 73 of 108. PageID #: 1389
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




05/22/20

                         DRAFT OUTLINE OF REPLY BRIEF IN SUPPORT
            OF MOTION TO DISMISS APPEAL; CONTINUE TO REVIEW
            CASELAW CITED IN MMP'S OPPOSITION TO MOTION TO
            DISMISS APPEAL; PERFORM LEGAL RESEARCH TO FIND
            ADDITIONAL CASELAW FOR WHY APPEAL OF EX PARTE SEIZURE
            ORDER SHOULD NOT BE ALLOWED;




           MATTHEW J CAVANAGH                      5.90 hours at                475.00/hr             2,802.50
                                                     1.8 hours at 475.00/hr = 855.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 74 of 108. PageID #: 1390
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

05/26/20    REVIEW CASELAW CITED IN MMP'S OPPOSITION TO MOTION TO
            DISMISS APPEAL AND DRAFT ARGUMENTS DISTINGUISHING
            SAME; PERFORM LEGAL RESEARCH REGARDING NON-BINDING
            NATURE OF "UNPUBLISHED" SIXTH CIRCUIT DECISIONS CITED
            BY MMP; DRAFT AND REVISE REPLY BRIEF IN SUPPORT OF
            MOTION TO DISMISS MMP’S APPEAL; FINALIZE REPLY BRIEF
            IN SUPPORT OF MOTION TO DISMISS APPEAL AND APPROVE
            SAME FOR ELECTRONIC FILING;




           MATTHEW J CAVANAGH                      8.30 hours at                475.00/hr             3,942.50
                                                   6.0 hours at 475.00/hr = 2,850.00




05/27/20   CONTINUE TO DRAFT AND REVISE REPLY BRIEF IN SUPPORT
           OF MOTION TO DISMISS MMP’S APPEAL; FINALIZE REPLY
           BRIEF IN SUPPORT OF MOTION TO DISMISS APPEAL AND
           APPROVE SAME FOR ELECTRONIC FILING.
           MATTHEW J CAVANAGH           5.10 hours at   475.00/hr                                     2,422.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 75 of 108. PageID #: 1391
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 76 of 108. PageID #: 1392
                                                 McDonald Hopkins LLC                                  P: 216.348.5400
                                                 Suite 2100                                            F: 216.348.5474
                                                 600 Superior Avenue, E                                mcdonaldhopkins.com
                                                 Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                 Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                          5
                                                                                                  Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                              JULY 21, 2020
    24112 ROCKWELL DRIVE                                                            Invoice No: 1389252
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH JUNE 30, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES
                                            COURTESY DISCOUNT
                                            EXPENSES

                                            TOTAL


AGING OF ACCOUNT

 0 - 30 DAYS           31 - 60 DAYS             61 - 90 DAYS                  91 + DAYS                    TOTAL




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                               PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                               MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                         ATTN: ACCOUNTS RECEIVABLE
                                                                                            600 SUPERIOR AVE, E.
                                                                                            SUITE 2100
                                                                                            CLEVELAND, OHIO 44114
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 77 of 108. PageID #: 1393
                                                McDonald Hopkins LLC                                  P: 216.348.5400
                                                Suite 2100                                            F: 216.348.5474
                                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                         5
                                                                                                 Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                             JULY 21, 2020
    24112 ROCKWELL DRIVE                                                           Invoice No: 1389252
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH JUNE 30, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES

                                            COURTESY DISCOUNT


EXPENSES




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                              PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                              MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                        ATTN: ACCOUNTS RECEIVABLE
                                                                                           600 SUPERIOR AVE, E.
                                                                                           SUITE 2100
                                                                                           CLEVELAND, OHIO 44114
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 78 of 108. PageID #: 1394
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt



                                   TOTAL



STATEMENT OF ACCOUNT

                                   STATEMENT DATED CURRENT
                                   PREVIOUS BALANCE
                                   ADJUSTMENTS OR CREDITS
                                   TOTAL AMOUNT DUE
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 79 of 108. PageID #: 1395
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 80 of 108. PageID #: 1396
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 81 of 108. PageID #: 1397
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 82 of 108. PageID #: 1398
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




06/10/20   REVIEW AND EVALUATE MMP'S OPPOSITION TO MOTION TO
           DISMISS AND BEGIN PLANNING REPLY BRIEF.
           MATTHEW J CAVANAGH           1.40 hours at   475.00/hr                                           665.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 83 of 108. PageID #: 1399
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 84 of 108. PageID #: 1400
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

06/22/20




                     PREPARE TALKING POINT OUTLINE FOR STATUS
            CONFERENCE IN MMP TRADE SECRET CASE BEFORE JUDGE
            NUGENT; ATTEND STATUS CONFERENCE IN TRADE SECRET CASE
            BEFORE JUDGE NUGENT; TELECONFERENCE WITH ATTORNEY FOR
            MCDONALD HOPKINS TO DISCUSS OUTCOME OF STATUS
            CONFERENCE AND REPLY BRIEF STRATEGY;




                                 REVIEW AND ANALYZE MMP'S
           OPPOSITION TO MOTION TO DISMISS TRADE SECRET CASE.
           MATTHEW J CAVANAGH           3.70 hours at   475.00/hr                                     1,757.50
                                                     2.7 hours at 475.00/hr = 1,282.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 85 of 108. PageID #: 1401
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 86 of 108. PageID #: 1402
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




06/29/20   READ AND ANALYZE CASELAW CITED IN MMP’S OPPOSITION TO
           MOTION TO DISMISS AND DEVELOP ARGUMENTS TO
           DISTINGUISH AND RESPOND TO THAT CASELAW; DRAFT
           OUTLINE OF REPLY BRIEF IN SUPPORT OF MOTION TO
           DISMISS TRADE SECRET CASE; REVIEW CURRENT DRAFT OF
           MCDONALD HOPKINS' REPLY BRIEF AND TELECONFERENCE WITH
           MCDONALD HOPKINS' ATTORNEY ABOUT BRIEF AND CASELAW
           CITED THEREIN.
           MATTHEW J CAVANAGH           6.50 hours at   475.00/hr                                     3,087.50
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 87 of 108. PageID #: 1403
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | Miami | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




06/30/20   DRAFT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
           TRADE SECRET COMPLAINT; PERFORM LEGAL RESEARCH
           ESTABLISHING THAT COURT CAN TAKE JUDICIAL NOTICE OF
           FACTS THAT ARE NOT INCORPORATED INTO COMPLAINT FOR
           PURPOSES OF RULING ON MOTION TO DISMISS.
           MATTHEW J CAVANAGH           3.50 hours at   475.00/hr                                     1,662.50
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 88 of 108. PageID #: 1404
                                                 McDonald Hopkins LLC                                  P: 216.348.5400
                                                 Suite 2100                                            F: 216.348.5474
                                                 600 Superior Avenue, E                                mcdonaldhopkins.com
                                                 Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                 Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                          5
                                                                                                  Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                          SEPTEMBER 2, 2020
    24112 ROCKWELL DRIVE                                                            Invoice No: 1393127
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH JULY 31, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES                                          $
                                            EXPENSES

                                            TOTAL                                                      $


AGING OF ACCOUNT

 0 - 30 DAYS           31 - 60 DAYS             61 - 90 DAYS                  91 + DAYS                       TOTAL




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                               PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                               MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                         ATTN: ACCOUNTS RECEIVABLE
                                                                                            600 SUPERIOR AVE, E.
                                                                                            SUITE 2100
                                                                                            CLEVELAND, OHIO 44114
         Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 89 of 108. PageID #: 1405
                                                McDonald Hopkins LLC                                  P: 216.348.5400
                                                Suite 2100                                            F: 216.348.5474
                                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                         5
                                                                                                 Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                         SEPTEMBER 2, 2020
    24112 ROCKWELL DRIVE                                                           Invoice No: 1393127
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH JULY 31, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES                                         $

EXPENSES




                                            TOTAL



STATEMENT OF ACCOUNT

                                            STATEMENT DATED CURRENT
                                            PREVIOUS BALANCE
                                            TOTAL AMOUNT DUE




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                              PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                              MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                        ATTN: ACCOUNTS RECEIVABLE
                                                                                           600 SUPERIOR AVE, E.
                                                                                           SUITE 2100
                                                                                           CLEVELAND, OHIO 44114
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 90 of 108. PageID #: 1406
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

07/01/20    DRAFT AND REVISE REPLY BRIEF IN SUPPORT OF MOTION TO
            DISMISS MMP'S COMPLAINT;


           PERFORM LEGAL RESEARCH TO RESPOND TO MMP'S ARGUMENT
           THAT OKLAHOMA DOES NOT RECOGNIZE A LITIGATION
           PRIVILEGE; PERFORM LEGAL RESEARCH TO STRENGTHEN
           ARGUMENT THAT FEDERAL COMMON LAW RECOGNIZES A
           LITIGATION PRIVILEGE.
           MATTHEW J CAVANAGH           6.70 hours at   475.00/hr                                   3,182.50
                                                     6.2 hours at 475.00/hr = 2,945.00
07/01/20

           RESEARCH IN SUPPORT OF REPLY TO MOTION TO DISMISS
           MISAPPROPRIATION CLAIMS (1.8)
           ANDREW GORDON-SEIFERT        3.90 hours at   350.00/hr                                   1,365.00
                                                      1.8 hours at 350.00/hr = 630.00




07/02/20   CONTINUE TO DRAFT AND REVISE REPLY BRIEF IN SUPPORT
           OF MOTION TO DISMISS MMP'S COMPLAINT.
           MATTHEW J CAVANAGH           6.90 hours at   475.00/hr                                   3,277.50

07/02/20   RESEARCH OF CASE LAW TO SUPPORT REPLY TO MOTION TO
           DISMISS.
           ANDREW GORDON-SEIFERT        1.80 hours at   350.00/hr                                       630.00

07/03/20   CONTINUE TO DRAFT AND EDIT REPLY BRIEF IN SUPPORT OF
           MOTION TO DISMISS MMP'S COMPLAINT; FINALIZE REPLY
           BRIEF AND APPROVE SAME FOR ELECTRONIC FILING.
           MATTHEW J CAVANAGH           3.40 hours at   475.00/hr                                   1,615.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 91 of 108. PageID #: 1407
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 92 of 108. PageID #: 1408
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 93 of 108. PageID #: 1409
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 94 of 108. PageID #: 1410
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 95 of 108. PageID #: 1411
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




07/15/20    PERFORM LEGAL RESEARCH TO DETERMINE WHETHER DISMISSAL
            ORDER MOOTS MMP’S APPEAL OF ORDER DISSOLVING EX PARTE
            SEIZURE ORDER; DRAFT AND REVISE NOTICE TO COURT OF
            APPEALS REGARDING DISMISSAL MOOTING APPEAL; EXCHANGE
            EMAILS WITH A. SHERMAN REGARDING MOVING FOR
            ATTORNEYS’ FEES BASED ON DISMISSAL ORDER;



           MATTHEW J CAVANAGH                      2.90 hours at                475.00/hr           1,377.50

                                                   2.0 hours at 475.00/hr = 950.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 96 of 108. PageID #: 1412
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




07/16/20    REVIEW STATUTES AND CASELAW ADDRESSING LEGAL STANDARD
            FOR OBTAINING FEE AWARD TO EVALUATE POTENTIAL MOTION
            FOR ATTORNEYS’ FEES AGAINST MMP; REVIEW FEDERAL RULE
            54 REGARDING TIMING OF FEE MOTION; DETERMINE WHETHER




           MATTHEW J CAVANAGH                      2.10 hours at                475.00/hr               997.50
                                                    1.8 hours at 475.00/hr = 855.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 97 of 108. PageID #: 1413
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 98 of 108. PageID #: 1414
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




07/23/20



                                  CONTINUE TO DRAFT MOTION FOR
            ATTORNEYS’ FEES IN TRADE SECRET CASE;


           MATTHEW J CAVANAGH                      8.20 hours at                475.00/hr           3,895.00
                                                      6.0 hours at 475.00/hr = 2,850.00
       Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 99 of 108. PageID #: 1415
                                       McDonald Hopkins LLC                                  P: 216.348.5400
                                       Suite 2100                                            F: 216.348.5474
                                       600 Superior Avenue, E                                mcdonaldhopkins.com
                                       Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                       Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                5
                                                                                        Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




07/27/20    CONTINUE TO DRAFT AND REVISE MOTION FOR ATTORNEYS'
            FEES AGAINST MMP;




           MATTHEW J CAVANAGH                      5.80 hours at                475.00/hr           2,755.00
                                                        5.00 hours at 475.00/hr = 2,375.00




07/28/20   CONTINUE TO DRAFT AND REVISE MOTION FOR ATTORNEYS'
           FEES; GATHER AND REVIEW EXHIBITS TO MOTION FOR FEES;
           FINALIZE MOTION FOR ATTORNEYS' FEES AND APPROVE SAME
           FOR ELECTRONIC FILING.
           MATTHEW J CAVANAGH           4.90 hours at   475.00/hr                                   2,327.50

07/28/20   CALL WITH MEDIATOR AT SIXTH CIRCUIT COURT OF APPEALS
           TO DISCUSS NEW APPEAL AND POSSIBILITY OF MEDIATION
           TALKS.
           MATTHEW J CAVANAGH           0.60 hours at   475.00/hr                                       285.00
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 100 of 108. PageID #: 1416
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
        Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 101 of 108. PageID #: 1417
                                                 McDonald Hopkins LLC                                  P: 216.348.5400
                                                 Suite 2100                                            F: 216.348.5474
                                                 600 Superior Avenue, E                                mcdonaldhopkins.com
                                                 Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                 Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                          5
                                                                                                  Invoices Due Upon Receipt


    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                          SEPTEMBER 2, 2020
    24112 ROCKWELL DRIVE                                                            Invoice No: 1393128
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH AUGUST 21, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES

                                            FEES FOR SERVICES

                                            TOTAL


AGING OF ACCOUNT

 0 - 30 DAYS           31 - 60 DAYS             61 - 90 DAYS                  91 + DAYS                       TOTAL




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                               PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                               MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                         ATTN: ACCOUNTS RECEIVABLE
                                                                                            600 SUPERIOR AVE, E.
                                                                                            SUITE 2100
                                                                                            CLEVELAND, OHIO 44114
        Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 102 of 108. PageID #: 1418
                                                McDonald Hopkins LLC                                  P: 216.348.5400
                                                Suite 2100                                            F: 216.348.5474
                                                600 Superior Avenue, E                                mcdonaldhopkins.com
                                                Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                                Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                                         5
                                                                                                 Invoices Due Upon Receipt

    TERVES LLC
    ATTN: ANDREW SHERMAN, CEO                                                         SEPTEMBER 2, 2020
    24112 ROCKWELL DRIVE                                                           Invoice No: 1393128
    EUCLID, OH 44117


  FOR SERVICES RENDERED AND DISBURSEMENTS AS FOLLOWS

  RE:      TERVES V. YUEYANG ET AL.
           46657-00003

  THROUGH AUGUST 21, 2020 INCLUDING THE FOLLOWING ITEMIZED SERVICES


                                            FEES FOR SERVICES

                                            TOTAL



STATEMENT OF ACCOUNT

                                            STATEMENT DATED CURRENT
                                            PREVIOUS BALANCE
                                            TOTAL AMOUNT DUE




PAYMENT BY WIRE TRANSFER, ACH, OR CREDIT CARD                                              PAYMENT BY CHECK
CONTACT ACCOUNTS RECEIVABLE AT (216) 348-5445                                              MCDONALD HOPKINS LLC
OR MHACCOUNTING@MCDONALDHOPKINS.COM                                                        ATTN: ACCOUNTS RECEIVABLE
                                                                                           600 SUPERIOR AVE, E.
                                                                                           SUITE 2100
                                                                                           CLEVELAND, OHIO 44114
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 103 of 108. PageID #: 1419
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 104 of 108. PageID #: 1420
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 105 of 108. PageID #: 1421
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 106 of 108. PageID #: 1422
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003




08/12/20   REVIEW AND ANALYZE MMP’S OPPOSITION TO MOTION FOR
           ATTORNEYS’ FEES AND FORWARD SAME TO A. SHERMAN.
           MATTHEW J CAVANAGH           0.70 hours at   475.00/hr                                      332.50
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 107 of 108. PageID #: 1423
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003

08/17/20   DRAFT AND REVISE REPLY BRIEF IN SUPPORT OF MOTION FOR
           ATTORNEYS’ FEES IN MMP TRADE SECRET CASE;


           MATTHEW J CAVANAGH                     2.00 hours at                475.00/hr               950.00
                                                   1.7 hours at 475.00/hr. = 807.50




08/18/20   DRAFT AND REVISE REPLY BRIEF IN SUPPORT OF MOTION FOR
           ATTORNEYS’ FEES IN MMP TRADE SECRET CASE; FINALIZE
           REPLY BRIEF AND APPROVE SAME FOR FILING; REVIEW SIXTH
           CIRCUIT ORDER DISMISSING MMP'S ORIGINAL APPEAL AS
           MOOT.
           MATTHEW J CAVANAGH           6.00 hours at   475.00/hr                                  2,850.00
      Case: 1:19-cv-02818-DCN Doc #: 68-2 Filed: 09/23/20 108 of 108. PageID #: 1424
                                      McDonald Hopkins LLC                                  P: 216.348.5400
                                      Suite 2100                                            F: 216.348.5474
                                      600 Superior Avenue, E                                mcdonaldhopkins.com
                                      Cleveland, Ohio 44114                                 Fed. ID XX-XXXXXXX

                                      Chicago | Cleveland | Columbus | Detroit | West Palm Beach
                                                               5
                                                                                       Invoices Due Upon Receipt




RE:   TERVES V. YUEYANG ET AL.
      46657-00003
